DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated April 4th, 2022, and an interview conducted on 07/08/2022 with the Applicants' representative Attorney Rajeev Rohatgi (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Rajeev Rohatgi (Reg. No. 62,297) on July 8th, 2022. 

4.	Claims 1-3, 5-13 and 15-20 (Renumbered 1-18) are allowed.




Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
 1.	(Currently Amended) A method of serially processing a plurality of software objects having one or more cyclic dependencies, the method comprising:
	for a graph of nodes and directed edges respectively representing the software objects and pairwise dependencies therebetween, the directed edges collectively further representing the one or more cyclic dependencies, obtaining a condensation of the graph having a topological order; 
wherein the condensation comprises a contracted node representing a strongly connected component of the graph, wherein the strongly connected component comprises a plurality of the nodes having, for each pair of distinct first and second nodes among the plurality of nodes, a first path leading from the first node to the second node and a second path leading from the second node to the first node, the first and second paths being along respective edges among the directed edges,
wherein the contracted node represents the plurality of nodes of the strongly connected component and further represents corresponding objects among the software objects; and
	loading the software objects serially according to the topological order.

2.	(Currently Amended) The method of claim 1, 
	wherein the processing, upon reaching the given position, processes the corresponding objects serially before proceeding to any positions in the topological order subsequent to the given position.

3.	(Previously Presented) The method of claim 1, wherein third and fourth nodes of the nodes represent first and second objects of the software objects respectively, the second object is dependent on the first object, and the fourth node has a later position in the topological order than the third node.

4.	(Canceled).

5.	(Currently Amended) The method of claim [[4]] 1, further comprising validating dependencies of the loaded software objects.

6.	(Currently Amended) The method of claim 5, 

7.	(Currently Amended) The method of claim [[6]] 5, wherein the validating dependencies among the corresponding objects is performed prior to completion of the loading of the software objects.

8.	(Original) The method of claim 1, wherein the software objects comprise one or more stories, models, dimensions, connections, or value-driver trees.

9.	(Original) The method of claim 1, wherein the software objects comprise one or more database objects.

10.	(Original) The method of claim 1, wherein the strongly connected component is a first strongly connected component, the contracted node is a first contracted node, and wherein the condensation of the graph further comprises a second contracted node representing a second strongly connected component of the graph, the first and second strongly connected components being disjoint.

11.	(Currently Amended) One or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause the hardware processors to perform operations comprising:
	for a graph of nodes and directed edges respectively representing a plurality of software objects and pairwise dependencies therebetween, the directed edges collectively further representing cyclic dependencies among the software objects, generating a condensation of the graph having a topological order[[,]]; 
wherein the condensation comprises a contracted node representing a strongly connected component of the graph; 
wherein the strongly connected component comprises a plurality of the nodes having, for each pair of distinct first and second nodes among the plurality of nodes, a first path leading from the first node to the second node and a second path leading from the second node to the first node, the first and second paths being along respective edges among the directed edges;
wherein the contracted node represents the plurality of nodes of the strongly connected component and further represents corresponding objects among the software objects; and
	loading the software objects onto a target serially, according to the topological order.

12.	(Currently Amended) The one or more non-transitory computer-readable media of claim 11, wherein the operations further comprise:
	building the graph of the nodes and the directed edges;
	identifying the strongly connected component within the graph; and
	determining the topological order of the condensation.

13.	(Previously Presented) A system comprising:
	one or more hardware processors with memory coupled thereto; and
	computer-readable storage media storing instructions which, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
		receiving a request to load a plurality of software objects having one or more cyclic dependencies;
		building a first graph comprising first nodes and directed edges, wherein the first nodes represent respective objects of the software objects, and wherein each edge of the directed edges joins a respective pair of the nodes and represents a dependency between the respective objects represented by the pair of the nodes;
identifying one or more strongly connected components of the first graph comprising one or more disjoint respective subsets of the nodes and representing one or more corresponding subsets of the software objects;
		forming a directed acyclic second graph as a condensation of the first graph, the second graph comprising one or more second nodes, each second node of the one or more second nodes representing the corresponding subset of the software objects for a respective component of the one or more strongly connected components;
		determining a topological ordering of the second graph;
		generating a serial loading manifest of the software objects according to the topological ordering of the second graph, wherein the generating comprises:
			for any of the first nodes present in the second graph, placing an entry for the respective object in the serial loading manifest; and
			for each second node of the one or more second nodes:
				expanding the each second node into a serial list of the corresponding subset of the software objects; and
				placing the serial list in contiguous locations within the serial loading manifest; 
transmitting the serial loading manifest to a target; and
		loading the plurality of software objects serially as ordered in the serial loading manifest, wherein the loading operation is controlled, using the serial loading manifest, by the target.

14.	(Canceled).

15.	(Currently Amended) The system of claim [[14]]13, wherein the target is a tenant in a cloud infrastructure.

16.	(Original) The system of claim 13, wherein the one or more hardware processors are in a cloud-hosted content distribution network.

17.	(Original) The system of claim 13, wherein the serial loading manifest identifies one or more repositories from which the plurality of software objects are loaded.

18.	(Original) The system of claim 13, wherein each object of the software objects is accompanied by a respective document identifying the each object within the serial loading manifest.

19.	(Original) The system of claim 18, wherein the corresponding subset of the software objects for a given second node of the second nodes comprises a first software object, and the document accompanying the first software object identifies the corresponding subset of the software objects for the given second node.

20.	(Original) The system of claim 13, wherein the receiving, building, identifying, forming, determining, generating, and loading actions are performed by a content management service; and 
	the loading is a push action to a target.

21.	(Canceled).
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “wherein the contracted node represents the plurality of nodes of the strongly connected component and further represents corresponding objects among the software objects; and loading the software objects serially according to the topological order” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of serializing software objects for loading onto a cloud-hosted tenant, which obtaining a condensation of the graph having a topological order; wherein the condensation comprises a contracted node representing a strongly connected component of the graph, wherein the strongly connected component comprises a plurality of the nodes having, for each pair of distinct first and second nodes among the plurality of nodes, a first path leading from the first node to the second node and a second path leading from the second node to the first node, the first and second paths being along respective edges among the directed edges renders the pending independent claims allowable. Claims 2-3, 5-13 and 15-20 are dependent upon claims 1, 11 and 13 according to their respective statutory classes. Since the independent claims 1, 11 and 13 are allowable, claims 2-3, 5-13 and 15-20 are also allowable at least by virtue of the dependency relationship. 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        07/12/2022